Judgment and order unanimously modified to provide that they are without prejudice to the right of plaintiff to commence such other and different action as he may be advised, and as modified affirmed, without costs of this appeal to any party. Memorandum: It is our intention to preserve to the plaintiff any action of any type he may have except the one that is herein passed upon. Motion to dismiss appeal and cross motion denied as academic, in view of determination of appeals. (Appeal *613from judgment and order of Monroe Trial Term dismissing the complaint as to defendants Wallace & Tiernan and R. J. Strasenburgh Company.) Present — Williams, P. J., Bastow, Goldman, Del Vecchio and Marsh, JJ.